Title: From George Washington to Edward Newenham, 2 March 1789
From: Washington, George
To: Newenham, Edward



Dear Sir,
Mount Vernon March 2d 1789

I am taking up my pen to present my acknowledgment for your letter of the 10th of Octobr last; and wish I had any thing to communicate in return, which might make mine equally acceptable to you. Notwithstanding my various endeavours to procure the articles I was desirous of transmitting to you, I have only been able to succeed in obtaining a couple of opossums, of the different sexes. I have been prevented from sending them, for some time, for want of a direct opportunity. The[y] will be forwarded by the first conveyance.

We had last summer, in some parts of this country, as rany a season, I believe as you had in Ireland; though it was not perhaps attended with such destructive consequences here, as it was with you. Indeed the seasons with us have been uncommonly in opposite extremes for two years past. The summer before the last was so dry, and last summer so wet, as to prevent me from acquiring any accurate result from many of my agricultural experiments. I have only been made more sensible, upon every new tryal, that this county is susceptible of various and great improvements in its agriculture. It is on that resource it must depend essentially for its prosperity. The useful arts and commerce ought not, however, to be altogether neglected. Nor are they—though they have been hitherto a subordinate concern, in comparison with the tillage of the earth. Much good to the community is predicted from the spirit of industry and economy, which begins to prevail (by the best information I can obtain) more extensively, than it has ever before done. Our direct trade to the East Indies, which has encreased very considerably, I am led to believe has been successful in every instance, More Manufactures of cotton, wool, and iron have been introduced within eighteen months past, than perhaps, ever before existed in America. Our settlements on the Western waters are progressing with unexampled rapidity. We are surrounded by the blessings of nature: and, in short, it seems as if we should want little, besides common sense and common honesty, to make us a great and a happy People.
I have just been returning my thanks for his Gooseberry plants to your friend Colonel Persse, who I perceive is a fond admirer of a Country life, as well as myself.
The request that you will have the goodness to offer the joint respects of Mrs Washington and myself to Lady Newenham concludes me, with sentiments of the highest regard and esteem Dear Sir &c.

Go: Washington

